Case 1:21-cv-00432-PLM-PJG ECF No. 13, PageID.120 Filed 08/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

RICHEKAD JEAN,

                      Plaintiff,                     Case No. 1:21-cv-432

v.                                                   Honorable Paul L. Maloney

TRACY JOHNS et al.,

                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to apprise the Court of Plaintiff’s current address.



Dated:    August 19, 2021                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
